El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
 Insiste la apelante en que la demanda no aduce hechos suficientes para constituir-una causa de acción contra la demandada por no alegar que la estación del ferrocarril en cuestión pertenecía a la demandada, ni que el billete comprado por el hijo de la demandante fué vendido por la demandada; ni que el hijo de la demandante usó algún cruce público o cualquier otro cruce por donde tenía derecho a ir por la vía o donde la demandada tenía alguna obligación o' deber para con él; ni que el referido hijo carecía de descendientes a la fecha de su muerte; sino que, por el contrario, expresa la apelante, de la demanda sí parece que hubo negligencia eontributoria por parte de la alegada víctima de la *691negligencia de la demandada. Bn la demanda se alega lo lo siguiente:
“I. Que Tbe American Railroad Co. of Porto Rico, es una cor-poración constituida e incorporada de acuerdo con las leyes de Puerto Rico, y en las fechas que más adelante se dirán explotaba un Fe-rrocarril junto con las líneas, carriles, máquinas, propiedades, material rodante y otras pertenencias, conocidos con el nombre de The American Railroad Co. of Porto Rico; y se dedicaba al transporte de carga y pasajeros entre 'San Juan y Ponce, pasando por Lajas.
“II. Que el día 2 de noviembre de 1920, a las tres de la tarde poco más o menos, se encontraba en el andén de la Estación del Fe-rrocarril en el pueblo de Lajas, y sus alrededores, entre otras per-sonas, Pedro Rodríguez, esperando el tren correo que le correspon-día pasar por allí a la expresada hora, para ocuparlo y usarlo como pasajeros, y que había comprado un ticket para que el tren lo con-dujera desde la Estación del pueblo de Lajas a la de Lajas Arriba.
“III. Que por no caber en la Estación, por ser ésta excesiva-mente pequeña y encontrarse completamente llena de gente, el ex-presado Pedro Rodríguez esperaba el tren parado en la prolongación de la calle de la Victoria, al lado Este de la vía.
“IV. Que debido exclusivamente al descuido, culpa y negligen-cia de la demandada The American Railroad Co. of Porto Rico, en la conservación, sostenimiento y cuidado de las vías de su Ferro-carril y en el manejo y manipulación de las máquinas del mismo, el expresado día dos de noviembre de 1920, la máquina del tren correo, que pasa todos los días por la Estación de Lajas a las tres de la tarde, que estaba guiada, conducida y manipulada. por empleados de la demandada The American Railroad Co. of Porto Rico, se des-conectó de los vagones del tren en la travesía de San Germán a La-jas; y que así desconectada dicha máquina y los expresados vago-nes continuaron su marcha independientemente una de los otros, a una velocidad excesiva ambos, yendo la máquina delante de los va-gones a una distancia considerable; y que cuando dicha máquina fué a llegar a la Estación de Lajas pitó como de costumbre y pasó por allí a gran velocidad, pero sin dar aviso alguno de alarma; y que esto produjo en dicho Pedro Rodríguez la creencia de que el tren ño pasaría en buen rato y dió lugar a que, por tales circuns-tancias, el expresado Pedro Rodríguez cruzase del sitio en que se encontraba, esperando el tren, al otro lado de la vía para unirse con otros compañeros, gritando que se había comido un pavo, y que en este momento los vagones del tren correo, que se habían deseo-*692neetado de dicha máquina y venían detrás de ella a una gran veloci-dad, negligentemente pasaron por dicha Estación del pueblo de La-jas, sin dar aviso alguno, y arrollaron al expresado Pedro Rodrí-guez, que cruzaba la vía en aquel momento, como se ha dicho, y lo tiraron al suelo, destrozándole las piernas y el cráneo y matándolo instantáneamente; todo ello debido a la culpa y negligencia de la demandada The American Railroad Co. of Porto Rico; y cuando el expresado Pedro Rodríguez observaba todo el cuidado y diligencia necesaria en sus actos, obras y acciones mientras esperaba el tren en 1¿ Estación de Lajas.
Y. Que dicho Pedro Rodríguez, a la fecha de su muerte era un hombre como de treinta y un años de edad, saludable y robusto, de un peso de ciento cuarenta a ciento cincuenta libras; que se dedi-caba al cultivo de la tierra en cuyo trabajo ganaba un promedio de doce dólares semanales; y que tenía un término prudencial de vida de veinticinco años más en aptitud de poder trabajar en iguales con-diciones que el presente.
YI. Que la demandante- es madre legítima del expresado finado Pedro Rodríguez, en cuya compañía vivía desde que quedó viuda, atendiendo él con el producto de su trabajo a todas las necesidades de la demandante- y dependiendo ésta en absoluto para su sosteni-miento del trabajo de su expresado hijo.
VII. Que las únicas personas con derecho a la herencia o suce-sión de dicho finado son su madre legítima,, la demandante-, y su viuda doña Victoria Tirado,. viuda de Rodríguez, a la que se hace demandada por no haberse podido obtener su consentimiento para asociarse como demandante en la presente acción.
VIII. Que por la culpa y negligencia de la demandada The American Railroad Co. of Porto Rico, que ocasionó la muerte del expresado hijo de la demandante, Pedro Rodríguez, la demandante ha sufrido daños y perjuicios consistentes en servicios dejados de obtener de su expresado hijo, de cuyo trabajo dependía exclusiva-mente para su asistencia, ascendentes a dos mil novecientos dollars ($2,900). * ' ■
Podemos aceptar para los fines del argumento, aunque sin resolver, que la alegación referente al derecho exclusivo de la madre y viuda como únicas herederas del interfecto es una conclusión de derecho. Pero no queremos asumir con la apelante, a falta de algún razonamiento o cita de au-toridades, que podía descansar con éxito en tal defecto al *693ser notado por primera vez en apelación como una omisión fatal de mi elemento esencial para la cansa de acción.
Las otras omisiones qne enumera el abogado de la ape-lante en tanto no estén necesariamente envueltas o se infie-ran razonablemente del texto, o estén subsanadas por la prueba aducida al juicio apenas puede decirse que constitu-yen una falta absoluta en determinar una causa de acción.
Los lieclios referidos en el cuarto párrafo arriba citado de la demanda son bastantes para refutar, explicar y excu-sar lo que de otro modo podría considerarse como negligen-cia contributoria por parte de Pedro Rodríguez. Conley’s Administratix v. Cincinnati, New Orleans and Texas Pac. Ry. Co., 89 Ky. 402, 12 S. W. 764; Police Law of Railroads, secciones 77 a la 80 inclusive, y 88; Patton v. East Tennessee Railroad Co., 89 Tenn. 370, 15 S. W. 919, 12 R.C.L. 184; 20 R.C.L. p. 117, sección 101; II Tbompson sobre Negligen-cia, 412, sección 1717.
Se sugiere también que:
“2. La corte erró al dictar sentencia contra la apelante porque carecía de jurisdicción por cuanto la sentencia fué dictada en cá-mara fuera del distrito judicial de Mayagüez, y con más de noventa días después de celebrado el juicio del caso y de estar sometido el mismo a la consideración de la corte.”
La sentencia demuestra por su faz haber sido dictada “en Aguadilla para Mayagüez”, en marzo 21; está firmada por Tomás Bryan “Juez de la Corte de Distrito de Aguadi-lla y Juez Especial en este caso en la Corte de Distrito de Mayagüez”. Está autenticada por el secretario de la corte de distrito de Mayagüez y certificada por él como la “sen-tencia registrada el día 23 de marzo de 1922, en la página 114 del Libro N del Registro de Sentencias de la Corte de Distrito del Distrito Judicial de Mayagüez.”
Hay poco o ningún razonamiento y menos discusión o análisis de las autoridades citadas en apoyo del segundo se-ñalamiento que la apelante funda en la regla general y prin-*694cipio enunciado en los extractos de, o por simple referencia a los artículos 21 y 22 del Código de Enjuiciamiento Civil; “Ley No. 25 promulgada en marzo 31, 1919”; Marvin & Jones v. Torres, 19 D.P.R. 48; Estee’s Practice and Pleading, sección 29; Wicks v. Ludwig, 9 Cal. 173; Black on Judgments, tomo 1, sección 177, páginas 259, 361, sección 243; 23 Cyc. 550, 677, 563, 675 y 782; Sawyer v. Hunning, 181 Pac. 172; McIntyre v. Northern Pac. Ry. Co., 191 Pac. 1065; 15 R.C.L. p. 610, sección 51.
Dentro de las circunstancias y sin cerrar las puertas a una ulterior investigación en futuros casos, será bastante por aliora con hacer referencia de paso al caso de Oranoz v. Román, 26 D.P.R. 25, citado también por la apelante, y al tomo 14 de la Jurisprudencia de California, páginas 914, 916, sección 33.
Otra alegación es que:
“3. La corte incurrió en manifiesto error al permitir, con la ob-jeción de la demandada, que el testigo de la demandante Ricardo Andrades declarase en cuanto a lo que ocasionó el corte de la má-quina y los vagones; sobre frenos y topes.”
El testigo Andrades era un guardafrenos y práctico con una experiencia de quince años adquirida como empleado de la demandada. Levantada la objeción de que no se pregun-tara en cuanto a la condición de los topes, ésta fué pronta-mente desestimada. En contestación a otra pregunta res-pecto a la clase de frenos que usaba el tren se permitió al testigo solamente dar el nombre de “ Westinghouse.” La sola otra pregunta a la que se hizo objeción en debida forma y a la cual siguió una excepción a la resolución de la corte fué eií cuanto a qué podría causar el corte de la máquina y va-gones de frenos Westinghou.se. La contestación desprovista de detalles explicativos y en tanto debe ser considerada aquí fué en substancia que los frenos nada tienen que ver con el corte del tren.
La esencia del razonamiento de la apelante parece ser que *695la demanda no contiene ninguna alegación sobre la condición de los frenos, y la única autoridad que se cita es el caso de De Sola v. Kansas City Railway Co., 27 S. W. 675, al efecto de que cuando se alega la negligencia en el manejo de ca-rros como base de una acción, es inadmisible la prueba para demostrar los defectos en los frenos.
Pero la declaración del testigo Andrades, en tanto fué considerada por la corte inferior estaba en consonancia con las alegaciones específicas de la demanda, snpra, respecto a la condición en que estaba atendida la vía, cuestión innece-saria, según parece, a la causa de acción de la demandante, la que tal vez pudo haberse eliminado por ser demasiado remota mediante una moción de la demandada, si alguna cuestión como ésta se hubiera levantado en la corte infe-, rior. Pero tal moción no se hizo.
El juez sentenciador en sus conclusiones de hecho cir-cunscribe esta evidencia como tendente a demostrar la causa de las dificultades que originaron la consciente separación de la locomotora y el alijo del resto del tren por culpa del maquinista más que a indicar la causa próxima del mismo accidente y esta- conducta por parte del maquinista unida a otros actos del fogonero, ya fueran ejecutados de acuerdo con o en violación de órdenes dadas por el maquinista, más que la alegada negligencia en el mantenimiento de la vía, se alega como razón principal de la decisión en-favor de la de-mandante,
 El cuarto señalamiento levanta una cuestión que es algo más seria, a saber:
“4. La corte incurrió en manifiesto error al admitir como evi-dencia, con objeción de la demandada, prueba de que el maquinista que manipulaba el tren, que se alega arrollara al causante de la de-mandante, fuese castigado por la demandada apelante.”
Aquí también sólo se cita un caso en el alegato, a saber, el de Christensen v. Union Trunk Line, 32 Pac. pág. 1018, si bien en la vista se hizo mención de otros dos o sean los de *696Engel v. United Traction Co., 203 N. Y., pág. 321, y Guillett v. Shaw, 217 Mass., 59; 104 N.E. 719.
En. el caso de Christensen la Corte Suprema de Washington, sin razonar o citar autoridades, se expresó así:
“También somos de opinión de que la corte no debió haber per-mitido al demandado probar que el conductor del carro fue sepa-rado de su empleo por el apelante pronto después de ocurrir el ac-cidente; pero, toda vez que también se demostró que era la prác-tica de la compañía despedir a todos los motoristas a quienes les ocurriera accidentes bajo cualesquiera circunstancias, creemos que la resolución no fue suficientemente perjudicial para dar derecho al apelante a la revocación de la sentencia por ese fundamento.”
El caso de New Yorlc habla por sí mismo.
La expresión incidental (dictum) del caso de Guillet v. Shaw es que:
“la prueba en la deposición del chauffeur Dykeman de que fué se-parado de su empleo dos días después del accidente no era pertinente como una admisión implícita por el demandado de que el chauffeur había sido descuidado. Hewitt v. Taunton Street Railway, 167 Mass. 483.”
. En el caso de Heivitt la corte de Massachusetts dijo lo siguiente:
“Hasta ahora se ha sostenido que el tomar precauciones adicio-nales después de un accidente para evitar otros no es admisible en un caso como éste con el fin de probar la negligencia. Shinners v. Propriétors of Locks & Canals, 154 Mass. 168. Downey v. Sawyer, 157 Mass. 418. Columbia & Puget Sound Railroad v. Hawthorne, 144 U. S. 202. Las mismas razones que dieron lugar a aquellas de-cisiones son aplicables al presente caso. Sostener otra cosa tendería a desalentar la adopción de salvaguardias adicionales mejorando la calidad y levantando, la norma del servicio. ”
Si debemos o nó adoptar la misma regia en esta jurisdic-ción es asunto que puede quedar abierto a discusión hasta que la cuestión haya sido presentada más concretamente y resuelta por una córte de distrito y más debidamente des-arrollada en los alegatos en apelación.
*697En el presente caso la única objeción que se hizo en el juicio fné que la prueba era “enteramente inmaterial” sin hacerse ninguna manifestación de por qué se consideró por el abogado como inmaterial, ni ninguna especificación en cuanto al fundamento de la excepción tomada a la orden de la corte. La objeción así interpuesta no se hizo sino una vez al empezar la pregunta de si la compañía había “hecho alguna cosa con el maquinista.” Dentro de las circunstan-cias, el juez sentenciador puede haber procedido en la supo-sición de que la'^pertineneia de la acción si la hubo, estable-cida por la demandada, dependería de si tal acción se fun-daba en la creencia por parte de la demandada de que el maquinista había sido culpable de verdadera mala conducta o negligencia al ordenar la separación de la máquina y el alijo del resto del tren, o era de otro modo en realidad res-ponsable del accidente, en cuyo caso la conclusión natural sería que la cuestión podía resolverse más tarde. Pero la objeción no fué renovada, no se llamó la atención a la corte sentenciadora en ningún momento acerca de la verdadera base para solicitar la exclusión de tal prueba, asumiendo en pro del argumento que debió haber sido excluido.
■ La materia objeto de la pregunta no era por necesidad “enteramente inmaterial”, por impropia o inadmisible que como campo de investigación pudiera haber sido considerada por razones de política pública o por otros motivos que no se alegaron en el juicio. 1 Wigmore, 577, sección 283.
Además, aunque la suspensión temporal de empleo y re-baja en categoría se menciona en las conclusiones de la corte inferior, dicha corte no funda su razonamiento sobre la ne-gligencia del maquinista exclusivamente, ni siquiera princi-palmente en ninguna admisión implícita de la demandada, sino, según parece, en las declaraciones terminantes de tes-tigos oculares corroboradas por hechos materiales estableci-dos por la prueba en conjunto y en particular, por la ins-pección ocular del sitio del suceso, robustecida más bien que debilitada por el mismo relato vago, incoherente y contradic-*698torio hecho por el maquinista, del incidente y su relación activa con el mismo. Yerdaderamente que de un examen cuidadoso de los hechos y conclusiones en conjunto estamos enteramente convencidos de que el resultado en la corte inferior no hubiera sido diferente aun cuando la demandada hubiera alegado un fundamento de objeción más sostenible y si la objeción así formulada hubiera sido sostenida.
La quinta proposición es la siguiente:
“5. La corte incurrió en manifiesto error al declarar probado y dictar sentencia por el fundamento de que Pedro Rodríguez .era un pasajero de la demandada apelante.”
Para fines del momento podemos admitir con la apelante que Pedro Rodríguez en el preciso momento de ocurrir su muerte no tenía derecho a esperar o exigir un grado extra-ordinario de cuidado o protección contra el peligro por la relación de pasajero y porteador. Aparte de esto el quinto señalamiento como ha sido presentado y sometido en el ale-gato de la apelante no requiere seria consideración.
Con el fin de que la corte inferior pueda hablar por sí y no por un intérprete, y para mejor entendimiento de la ver-dadera importancia de los subsiguientes señalamientos sobre los méritos del presente caso, nos vemos obligados, aun a riesgo de una improcedencia aparente, a citar ampliamente las conclusiones de hecho y de derecho emitidas por el juez sentenciador, a saber:
“De la prueba introducida la corte encuentra probado que la demandada The American Railroad Co. of Porto Rico es una cor-poración autorizada para hacer negocios en esta Isla, y lo era el día 2 de noviembre de 1920; que se dedica a la explotación de un ferrocarril para el transporte de carga y pasajeros entre varios pun-tos de Puerto Rico y que pasa por el pueblo de Lajas; que el día 2 de noviembre de 1920 se celebraron en la Isla de Puerto Rico las elecciones generales, con cuyo motivo la afluencia de gente de los campos a pueblos y sitios tuvo lugar como en ningún otro día; que el tren correo que diariamente hace la travesía de San Juan a Ponce pasa por el pueblo de Lajas tanto ahora como en la fecha antes di*699cha, a las tres de la tarde, poco más o menos; que el día 2 de no-viembre de 1920, como a las tres de la tarde, poco más o menos, se encontraba parado en el andén de la estación qne la demandada, The American Railroad Co. of Porto Rico, tiene en el pueblo de Lajas, un número suficiente de personas hasta llenar dicha estación, que tiene cabida para cuarenta o cincuenta personas, y alrededor de dicha estación, y frente a la misma hasta la esquina de la calle 'Victoria’, se encontraban como 300 personas más, casi todas las cuales esperaban el tren que a dicha hora tenía que pasar por la ex-presada estación a fin de trasladarse a sus respectivos hogares en diferentes barrios en el pueblo de Lajas de donde habían venido aquel día con motivo de las elecciones; que entre los que se encontraban esperando el tren en aquel sitio y a aquella hora frente a la esta-ción, al otro lado de la vía hacia la esquina de la calle de la ‘Victoria’ figuraba un hombre llamado Pedro Rodríguez, de poco más de 30 años de edad, de constitución robusta, que se dedicaba al cul-tivo de la tierra y a las faenas del campo, para el cual se había com-prado y se había entregado un ticket o billete para ser conducido por el tren desde la plaza del pueblo de Lajas, donde lo esperaba, hasta la de Lajas Arriba; que a la hora de costumbre o sea las tres de la tarde, poco más o menos, las personas que se encontraban reunidas en la estación uyeron el pito ele la máquina del tren co-rreo, que anunciaba, como de ordinario, la llegada del tren; que dichas personas, entre ellas Pedro Rodríguez, se prepararon' y dis-pusieron a tornar el tren, unas por un lado y otras por el otro lado de la vía; que al poco rato de oirse el pito la expresada máquina pasó frente a dicha estación pero sin detenerse en ella, yendo a gran velocidad, sola, sin arrastrar vagones o carros de ninguna es-pecie, estando la vía completamente limpia y todas las personas que esperaban el tren en sitios de seguridad; que con motivo del paso de dicha máquina por la estación en las expresadas condiciones, dichas personas que se encontraban allí prorrumpieron en gritos de viva a los partidos políticos y otros de que se habían comido un pavo porque aquella máquina no era la del tren correo que ellos estaban esperando; que las personas allí reunidas, entre ellas Pedro Rodri-gues, tuvieron la creencia razonable de que el tren correo o tren otro alguno, no pasaría entonces por allí y que ninguno estaba próximo, en cuya consecuencia procedieron a retirarse de la estación para el pueblo, teniendo para ello que cruzar la vía los que se encontraban en la parte opuesta de ella en relación con el edificio de la estación y el pueblo; que en el momento en que en estas circunstancias dicho Pedro Rodríguez cruzaba la vía en dirección al pueblo gritando que *700se había comido un pavo fué arrollado y muerto por los vagones de dicho tren correo que se habían cortado y desprendido de la má-quina mucho antes de llegar a la estación y que sin aviso ni señal alguna, cuando no existía razón ni cansa alguna para que dicho Pedro Rodríguez, o persona otra alguna de las allí reunidas, presu-miese su proximidad o posibilidad de pasar por allí, debido a una curva en la vía que llegó hasta casi frente a la misma estación, apa-recieron de súbito y cruzaron y pasaron frente a dicha estación; que aquel mismo día después de la salida del tren correo de la ciu-dad de San Germán para cruzar por Lajas, los pasajeros empezaron a sentir fuertes topetazos, choques fuertes, hasta que el maquinista, al bajar una pendiente entre San Germán y Lajas, detuvo el tren, encontró los topes atravancados, ordenó descargar el tren por el ‘tender’ y que el fogonero, que estaba en la máquina hiciera cami-nar ésta para separarla de los carros y que el tren quedara parado, pero como estaba en una pendiente, una vez separada la máquina del tren, estando éste descargado, corrió detrás de la máquina, el fogonero cogió miedo y partió en la máquina delante del tren a gran velocidad, el maquinista tuvo que ocupar el tren, que siguió detrás de la máquina, y en estas condiciones pasaron por la esta-ción de Lajas; que el mal estado de conservación de la vía de la demandada fué la causa de los golpes y choques y desencaje de los topes que tuviera el tren antes de su corte, y que éste, o separación de la máquina y el tren se debió a la naturaleza de la forma de ma-nejar, dirigir, maniobrar y manipular dicho tren por los empleados de la demandada, The American Railroad Co. of Porto Rico; que ésta castigó al maquinista Santana de dicho tren por la expresada causa, con degradación y separación temporal de empleo' y sueldo, que el expresado Pedro Rodríguez, a la época de su fallecimiento, o sea el 2 de noviembre, 1920, tenía como únicos universales herede-ros a su legítima madre la demandante, Julia Torres, viuda , de Ro-dríguez, y a su esposa la demandada Victoria Tirado, Vda. de Ro-dríguez, en la proporción correspondiente de acuerdo con la ley; y que el expresado Pedro Rodríguez satisfacía todas las necesidades de su madre la demandante con el producto de su trabajo, del cual dependía ésta exclusivamente para su vida y sostenimiento.
“De estas conclusiones de hecho, la corte llega a la conclusión de derecho de que la demandada, la American Railroad Co., fué descuidada y negligente en el uso, atención y conservación de' su vía extendida ^ntre la ciudad de San Germán y el pueblo de Lajas, en la expresada fecha, permitiendo que dicha vía tuviera golpes que ocasionara los choques del tren y que se atravancaran los topes; y *701que asimismo fué negligente clieha demandada en el manejo, direc-ción y manipulación de su expresado tren correo en el trayecto comprendido entre la ciudad de San Germán y el pueblo de Lajas, el día 2 de noviembre de 1920, a cuya consecuencia se partió o dividió el tren en dos y continuó así dividido y descuidada y negli-gentemente, al pasar los vagones de dicho tren por la estación del pueblo de Lajas, arrollaron y mataron al expresado Pedro Rodrí-guez; que la causa próxima e inmediata de este accidente que oca-sionó la muerte al susodicho Pedro Rodríguez fué la culpa, abondono •y negligencia de la demandada The American Railroad Co. of Porto Rico, en la atención, uso y conservación de la expresada vía y en la dirección, manejo y manipulación de su tren.
“En cuanto a la alegación de negligencia contributoria hecha por la demandada la American Railroad Co. of Porto Rico, la corte llegó a la conclusión de que en las circunstancias en que dicho Pedro Ro-dríguez cruzó la vía en el momento en que fué arrollado y muerto por la demandada, no cometió ninguna negligencia ni era un trans-gresor ni un 'licensee’; a este respecto la corte cita a Sherman & Redfield sobre Negligencia, tomo 2, pág. 1466, seo. 525 y casos ano-tados, para demostrar la falta de negligencia contributoria, y en cuanto a las relaciones existentes entre dicho Pedro Rodríguez y la demandada, The American Railroad Co. of Poi’to Rico, en el mo-mento de la muerte de aquél, la corte cita el mismo tomo de la obra, sceciones 488 y 490, págs. 1297 y 1307.”
Los señalamientos de error que no han sido ya discuti-dos son los siguientes:
“6. La corte incurrió en manifiesto error, al dictar sentencia contra la demandada, por el fundamento, de que la demandada fué ne-gligente en el manejo y manipulación de sus trenes y en el mante-nimiento y conservación de su vía.
“7. La corte incurrió en manifiesto errror al dictar sentencia contra la demandada por el fundamento de que la demandada fué negligente en el manejo y manipulación de sus trenes y en el man-tenimiento y conservación de su vía y que éste fué la causa próxima e inmediata del arrollamiento y muerte del Pedro Rodríguez.
“8. La corte incurrió en manifiesto error al declarar que el in-terfecto Pedro Rodríguez no fué culpable de negligencia eontribu-toria, y que ésta no fué la causa próxima e inmediata del accidente.
“9. La corte incurrió en manifiesto error al dictar sentencia a favor de la demandante porque según el peso y preponderancia de *702la prueba la demandada no fué culpable de negligencia ni de la causa próxima del accidente y según el claro peso de la prueba el interfecto Pedro Rodríguez fué culpable de negligencia contributors, siendo esto la causa próxima de su muerte.
“10. La corte incurrió en manifiesto error al dictar sentencia contra la demandada condenándole a pagar a la demandanate la suma de $2,600 más las costas de esta acción e intereses.”
No creemos necesario seguir al abogado de la apelante en la discusión de todos los casos citados para sostenerlos señalamientos sexto al noveno inclusive ni iniciar un debate sobre las proposiciones legales y abstractas anunciadas en las citas becbas en el alegato.
Las facilidades de investigación y busca en algunos de los distritos adyacentes parecen ser bastante limitadas; y puede admitirse que la cita de Sherman y Redfield dejan mucbo que desear en apoyo de las conclusiones a que llega la corte inferior. La frecuencia con que dicha obra se cita en el alegato de la apelada y el escaso número de autorida-des parece indicar que el juez sentenciador no tuvo la ven-taja de un amplio campo de selección. Dentro de las cir-cunstancias el resultado en la corte inferior es quizás más o menos un buen ejemplo de confianza de un sano instinto judicial como norma adecuada a falta de un gran número de casos resueltos en otras jurisdicciones.
. La que más se acerca al presente caso entre las autori-dades citadas por la apelante - puede encontrarse en el de Pennsylvania Railroad Co. v. McGin, 61 Md. 108, y Rodríguez v. N. Y. N. H. & H. R. Co., 96 N. E. 684, citados en el sentido de que sostienen que —
“La negligencia de una compañía ferroviaria en cortar su tren y correr la máquina rápidamente en frente de los carros que la si-guen no excusa la negligencia eontributoria de una persona que es arrollada y estropeada en un cruce o paso a nivel.”
-Y se cita el caso de Woodward v. N. Y. L. E. R. Co., 106 N. Y. 369, para demostrar que “esta teoría es aplicable a cruces y calles.”
*703No tenemos a mano el tomo 61 de Maryland Reports, ni encontramos el primero de los tres casos citados última-mente y anotado en el Century Digest.
El sumario del caso de Rodríguez v. N. Y. N. H. & H. R. Co. dice lo siguiente:
“Cuando se demanda a una compañía de ferrocarriles con arre-glo al estatuto de 1906, capítulo 463, parte 2, número 245, que esta-blece una responsabilidad contra una compañía de ferrocarriles que no pone las señales que la ley manda en los cruces por virtud de lo cual se ocasiona la muerte de un viajero, a menos que la negligen-cia crasa o voluntaria, o el acto ilegal del mismo contribuyera a su muerte, tiene la obligación de probar la negligencia crasa o volun-taria o acto ilegal del interfecto como causa eontributoria.
“El demandante que establece la acción de acuerdo con el esta-tuto de 1906 y la ley 463, parte 4, No. 63, como fué enmendado por el estatuto de 1907, capítulo 392, el cual establece la responsabili-dad contra una compañía' de ferrocarriles por la muerte de una persona en el ejercicio del debido cuidado, debe probar que el via-jero muerto en un cruce en una pendiente ejercitó sus facultades para protegerse y cuando él meramente demuestra que el interfecto fué visto últimamente al salir de una cantina a una distancia de varios minutos de un cruce y que poco después su cadáver fué en-contrado en el cruce bajo un carro de carga, pero deja de probar que el finado tomó alguna precaución para su propia seguridad al acercarse a la vía, no demuestra que él ejercitó debido cuidado.
“El estatuto 1906, c. 463, Pt. 2, sección 147, que prescribe sobre las señales de los trenes que se aproximen a los cruces en la carre-tera, al ser considerado en relación con la sección 245, que hace responsable a una compañía de ferrocarriles que deja de dar señales, por la muerte de un viajero en un cruce, a menos que dicbo viajero fuere culpable de negligencia crasa o voluntaria, o del acto ilegal que contribuyó a su muerte, se aplica solamente cuando la locomo-tora misma o los carros que la acompañan pasen un cruce, y no es aplicable cuando en un desvío un solo carro desprendido de una lo-comotora pasa un cruce.”
Con respecto a este último particular la corte dijo:
“La inferencia necesaria de las referidas secciones 147 y 245 es que el pito o campana deben tocarse solamente cuando la propia locomotora o carros que la acompañan pasan el cruce. White v. N. *704Y., N. H. & H. R. R., 200 Mass. 441-444, 86 N. E. 923. La razón ele esto bien puede ser que la legislatura no tuvo la intención de establecer lo que en dichos casos podría ser casi un perjuicio pú-blico intolerable producido por el ruido en las vecindades donde las carreteras cruzan los desvíos o vías usadas en parte para fines de cambios, sino dejar la protección de los viajeros allí a la obligación general que tienen las compañías de ferrocarriles en' todas las cir-cunstancias de usar el debido cuidado en todo cruce y a las facul-tades conferidas a la Junta de Comisionados de Ferrocarriles para ordenar la construcción de portones y estaciones para los hombres encargados de hacer señales. Toda vez que el carro que arrolló al causante del demandante no era uno en el cual se requieren las se-ñales que la ley dispone, el demandante dejó de probar un caso bajo su primera alegación.
“Resulta innecesario considerar si hubo o nó negligencia por parte del demandado o negligencia crasa de sus empleados o agentes. ’ ’
A falta de alguna discusión o análisis del caso, o compa-ración de estatutos en el alegato de la apelante, sería super-fluo cualquier otro comentario.
Lo que la corte por una simple mayoría resolvió en el caso de Woodward, como se expresó, en el sumario, fue que:
“Los hechos demostraron absolutamente que W. miró y al ver que el carro venía trató de cruzar en frente del mismo, o que no miró cuando era su deber hacerlo, y podía por tanto, imputársele negligencia contributoria; y que el someter la cuestión a un jurado constituía un error.”
Aparte de las circunstancias consideradas como insufi-cientes para excusar tal negligencia contributoria, los hechos de referencia, en tanto requieran ser nuevamente citadas aquí, están expresados en la opinión de la mayoría, a saber :
“Philo P. Woodward, causante del interfecto, estaba empleado en una mina de carbón de piedras perteneciente a un tal EEuck, que se encontraba frente a la calle Canisteo y se extendía al sitio del fe-rrocarril. Estando así empleado llegó a familiarizarse completa-mente con el cruce y especialmente con el uso que tenía la estación de desvíos de Osborn. Allí estaba colocado el carbón de piedra que había de ser entregado en Hornellsville, y los carros que lo condu-cían ordinariamente se colocaban en ese desvío y a través de la ea-*705lie al sitio de descarga. El demandante mismo a menudo babía pre-guntado en la oficina de carga por el carbón de su principal y dado*-órdenes acerca del desvío en que habían de ser colocados los carros. Una persona que viniera en dirección sudeste por la calle Cañaste» por el depósito de carbón de piedra de Huck, tendría a su derecha primero un solar desocupado colindando con una palizada alta hacia la vía y después un edificio conocido por tienda de Grotty. Mien-tras se pasaba por allí la vía al oeste del cruce no podía ser vista pero cuando se llegaba a la esquina sudeste que estaba a treinta y uno y medio pies de la intersección de la calle con la vía, podía ser visto el desvío al oeste a una distancia de 57 pies. Al llegar a una distancia de diez pies de la vía podía ser visto a una distancia al oeste de 137 pies y el mapa demuestra que cuando se llegaba a dos pies de la vía podía divisarse la vía en toda su longitud al oeste y además cierta parte de la vía principal.
“El causante del demandante y un tal Phelps se acercaron al cruce conduciendo un canasto de carbón de piedra que traían del patio de Tíuek y el interfecto fué arrollado en la vía que está al sur del desvío y cuando casi estaba al otro lado del mismo por uno de los carros de carbón echados del oeste y que se movían por su propio impulso. El accidente ocurrió un día claro y bueno cuando nada había que pudiera obstruir o entorpecer la vista, cuando el perjudicado iba a pie y pudo haber parado en cualquier momento y cuando de una simple mirada al desvío hacia el oeste hubiera po-dido descubrir el peligro que amenazaba. El carro y el hombre es-taban en la intersección de la vía y el carro. La mayor velocidad del primero se dice que era cuatro millas por hora y si pensamos que el paso del segundo era tan lento como una milla por hora los carros se movían a razón de cuatro pies mientras él a uno, y cuando estaba a dos pies del cruce ellos no se encontraban sino a cuarenta pies del mismo y moviéndose hacia él en su dirección a la -clara vista. Si él iba andando más ligero ellos estaban todavía más cerca y es absolutamente cierto que en cualquier momento^ a una distancia de diez o quince pies el interfecto sólo tenía que mirar y detenerse para estar seguro. En verdad que Cook, llamado por el deman-dante, jura que los carros estaban a una distancia de diez o doce pies de ellos cuando los dos hombres cruzaron la vía, de modo que los hechos demuestran absolutamente que Woodward y Phelps o bien miraron y viendo que el carro venía trataron de cruzar frente al mismo, o no miraban cuando esto era su deber y pasaron ciegan mente por la vía asumiendo el riesgo de lo que pudiera ocurrir. La prueba es muy simple en cuanto a que uno u otro de ellos miró real-*706Érente hacia el oeste después de pasar la tienda de Crotty. Phelps admitió que él sólo miró al pasar por esa tienda y por consiguiente cuando sabía que él no había tomado precauciones contra el peligro-dé las carros que se colocaban en el desvío y que probablemente po-dían venir a dicho desvío en cualquier hora del día,; pero si ellos realmente miraron después de pasar ese sitio, es inevitable la infe-rencia de que ellos vieron los carros que se aproximaban y se equi-vocaron en cuanto a su habilidad para cruzar por frente a ellos. El caso es uno en el cual la prudencia ordinaria y cuidado no queda-ron demostrados ni pudo inferirse, y por lo cual no puede darse nin-guna excusa o disculpa.”
Tres de los siete jueces en una opinión disidente muy ra-zonada están de acuerdo con el criterio de que el caso en conjunto no constituye excepción alguna a la regla general de que la cuestión de negligencia eontributoria vél non se-gún las circunstancias que pueden o nó excusar tal negli-gencia debe dejarse a la consideración del jurado. Véase también el caso de Oldenburg v. New York Central & Hudson River R. R. Co., 124 N. Y. 414, 26 N. E. 1021, y casos citados, donde la misma corte tuvo un criterio unánime al sostener y confirmar la regla general.
En tanto la ley que regula los accidentes en las calles o cruces esté aquí envuelta, en caso como ha sido desarrollado en el juicio parece ser más fuerte para la demandante que como se indica en la demanda o en las conclusiones.
Al pasar la locomotora el causante ele la demandante es-taba sentado o parado en un cruce de una calle entre la es-tación y la curva- al cual acababa de llegar la locomotora, y a unos ocho o diez metros de la estación al otro lado de la vía en un punto diagonalmente a través de la estación. Su vista en la dirección de la cual el no sospechado peligro surgió, quedaba obstruida. Estando ya parado no tenía que detenerse antes de empezar a andar.' El pequeño ruido que los rápidos carros en movimiento hayan podido hacer quedó eliminado por el sonido de la locomotora que pasaba y los gritos de la muchedumbre en la estación.
Varias personas que estaban algo más lejos del cruce de *707la calle y más directamente en sentido opuesto a la estación lograron cruzar por detrás de la locomotora y antes de la llegada de los carros sueltos. Uno de éstos en el momento en que el causante de la demandante fue arrollado pudo es-capar con dificultad de igual peligro saltando de la vía.
La impresión general según resulta de este movimiento y que fue alegado en la demanda y declaró probado el juez sentenciador, fue que la llegada del tren había sido demo-rada. La conclusión hedía por el mismo Rodríguez está evidenciado por sus últimas palabras que parecen haber sido muy inteligibles para todos aquellos que las oyeron, y todas las personas interesadas en los hechos, no en un-sentido literal sino como indicativas de la idea de que la salida de los pasajeros que esperaban el tren había sido pospuesta.
Rodríguez en vez de seguir en ángulos rectos a través de la vía en el cruce de la calle tomó una dirección algo diagonal inclinándose más o menos hacia la dirección general de sus amigos que estaban reunidos en la estación, dejando así el cruce entre el mismo y la causa del peligro. El fué arrollado en la orilla o a una distancia de un metro o dos del borde del cruce.
A menos que tengamos que sostener que a pesar de las prescripciones de nuestro estatuto el acto de correr un tren velozmente de carros separados y sin gobierno por una curva pronunciada y por un cruce de calle de una aldea desde donde el peligro que amenazaba no podía ser visto en el día de una elección general a las tres de la tarde cuando un tren de pasajeros debe llegar, sin.aviso y dentro de pocos segundos o de un minuto o dos después de pasar una loco-motora que ha hecho las señales usuales y corrientes, no constituye negligencia; o que un viandante que se aproxima al cruce no tiene ningún derecho a creer que han de hacerse las señales corrientes que la ley manda, ni confiar en sus oídos cuando su vista estaba obstruida o que tal viandante, encontrándose sentado o parado a un metro o dos o menos de la vía debe primero andar y después pararse, mirar y *708oir, antes de dar el paso que le ha de llevar a la vía, aún. cuando no baya de oirse ningún sonido y mirar de nada sirve; o que cualquier desviación o separación, por ligero que sea de la parte frecuentada del cruce de la calle conver-tirá a tal viandante en un transgresor ordinario sin derecho alguno a recobrar, a falta de una intención deliberada de matar, aun cuando tal proceder proporcione más espacio y distancia, entre él y el peligro imprevisto y en manera al-guna contribuye a su perjuicio; o que la cuestión de negli-gencia contributoria, en tales circunstancias, es puramente una cuestión de derecho y no de hecho o de hecho y derecho; entonces de acuerdo con nuestro estatuto parece que ha ha-bido en este caso la triple obligación por parte de la de-mandada y el triple deber hacia Pedro ítodríguez debido a la proximidad inmediata de la estación del cruce y de la curva, y la justicia substancial del fallo apelado es en se-mejante proporción más aparente.
No incumbe a esta corte establecer la corrección absoluta de ese resultado fuera de toda duda, ni debemos investigar por nuestra propia iniciativa y resolver cuestiones que son más o menos dudosas y que no han sido levantadas ni discutidas por la apelante. Si la doctrina de la última oportunidad (last clear chance) o la muy gastada teoría de negligencia relativa, está en realidad envuelta, una resolución final respecto a hasta qué punto están envueltas y si fuere necesario el debido alcance y autoridad del presente caso como precedente también pueden dejarse para el futuro. El caso ya ha consumido una cantidad de tiempo' y trabajo que está fuera de toda proporción con su importancia intrínseca, como se verá de nuestra conclusión en relación con el déqimo señalamiento de error.
Además de las autoridades ya citadas y como punto de partida para ulterior investigación, por ahora estamos sa-tisfechos con llamar la atención a los siguientes casos: 22 R.C.L. 945; sec. 87; 971, sec. 203; 973, sec. 204; 980, sec. 211; 995, sec. 224; 1000, sec. 228.
*709Nos inclinamos a convenir con la apelante en qne la más corta esperanza de vida de la demandante debe tomarse en consideración al determinar los daños y perjuicios y qne desde este pnnto de vista la cantidad concedida por la corte inferior es algo mayor qne lo qne las circunstancias, incluyendo tal esperanza, puede decirse qne justifican. 8 Cal. Jur., p. 1018, sec. 61; 17 C. J. págs. 1331, 1332, 1354, secciones 202 y 241.
Sin embargo, la demandante qne es.una mujer de cin-cuenta años fué a la silla testifical y el juez sentenciador es-tuvo en condiciones de formar por su apariencia general, fí-sico, fortaleza mental y corporal, alguna idea y tal vez. un concepto más exacto y justificado de su término razonable de vida que la que pudo haber tenido por virtud de una prueba pericial y listas de mortandad.
Pedro Bodríguez ganaba de $6 a $8 semanales y con esto proporcionaba lo necesario para su sostenimiento, de su es-posa y madre la demandante, que tenía otros hijos pero ningún otro medio de suministrarse su sostenimiento.
Asumiendo que la demandante recibía más o menos una tercera parte del salario de su hijo; esto ascendería a lo menos a la suma de $100 anuales.
Atendidas todas las circunstancias, y dando a la deman-dante y a la corte inferior el beneficio de cualquier duda ra-zonable, creemos que la cantidad de $1,500, intereses y cos-tas, sería un cálculo conservador y razonable.

Bebe modificarse la sentencia apelada de conformidad con lo aquí expuesto, y, así modificada, confirmarse.

Los Jueces Asociados Sres. Wolf y Aldrey disintieron.